Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 12/15/2021 have been fully considered.  Applicant has argued that Gardner does not disclose a wearable device.  This argument is respectfully found to be not persuasive because Gardner discloses wearable apparel (par. 0027), and , in addition the Gardner discloses that the device disclosed by Gardner can include information supplied by exercise monitoring equipment (para. 0033), which is a disclosure of a medical use of the device.  Applicant has also argued that the prior art relied upon in the rejections of the last Office Action do not disclose the feature in the amended claims of 0-25- mW/cm.sup.2.  New ground of rejection are made.  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1-4, 10, 21-24, and 30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yaras et al (US 2016/0351104 A1)(“Yaras”) in view of Gardner Jr (US 2009/0152445 A1) and of Brawn (US 2019/0083202 A1)(“Brawn”).
Yaras discloses a wearable device, as Yaras discloses wearable devices such as wrist watches (para. 0037) including 

The segments have the same emissive layer of the OLED, as shown in Fig. 1A, the layer 109, and 
The light source is encapsulated is implied by Yaras, as Yaras discloses packaging (para. 0159).
Yaras does not explicitly state encapsulation, although Yaras does state packaging, as stated above. Yaras also is silent with respect to the recited light output range.
Gardner Jr, in the same field of endeavor of display  for wearable devices which may be OLED devices (para. 0027 and 0043), discloses polymer based materials formed by for example injection molding for packaging for protection for the devices (para. 0025), which is a disclosure of encapsulation of the device.
Brawn, in the same field of endeavor of wearable light emitting devices (Abstract and Fig. 1 and the apparatus 20 shown in Fig. 2) discloses OLED light sources (para. 0442) and light sources that can be in discrete locations (para. 0384).  Brawn also discloses a light output by the light emitter  of 150 mW/cm.sup.2, which is within the recited range, and therefore the recited range is anticipated (MPEP 2131.03), or, in the alternative, is obvious (MPEP 2144.05).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have combined the arrangement disclosed by Gardner Jr with the device disclosed by Yaras in order to obtain the benefit of protection for the device.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the light output range disclosed by Brawn with the device disclosed by Yaras , as Brawn discloses the light emitting device disclosed by Brawn can be used at other locations of the body such as bone grafts at other parts of the body (Brawn, para. 0325) with benefits to healing (Brawn, para. o325).

Re claim 3:  Yaras is silent with respect to the recited size range.  The size does not distinguish over the prior art of record (MPEP 2144.04 (IV)(A) Changes in size/proportion).
Re claim 4:  :  Yaras is silent with respect to the recited size range .  The size does not distinguish over the prior art of record (MPEP 2144.04 (IV)(A) Changes in size/proportion).
Re claim 10:  Yaras discloses in Fig. 1A that the segments 109 are spaced from one another.
Re claim 21:  Yaras discloses a wearable device, as Yaras discloses wearable devices such as wrist watches (para. 0037) including 
An OLED light source, as Yaras discloses an OLED emitters (para. 0074)   an emissive layer  of the OLED has a plurality of segments  independently controllable to output light, as Yaras discloses apertures in a layer with portions that block light (para. 0063 and 0065)
The segments can have the different emissive layer of the OLED, as Yaras discloses the layers which have shutters to control the visibility of the layers, can have different colors (para. 0042), and 
The light source is encapsulated is implied by Yaras, as Yaras discloses packaging (para. 0159).
Yaras does not explicitly state encapsulation, although Yaras does state packaging, as stated above.
Gardner Jr, in the same field of endeavor of display  for wearable devices which may be OLED devices (para. 0027 and 0043), discloses polymer based materials formed by for example injection molding for packaging for protection for the devices (para. 0025), which is a disclosure of encapsulation of the device.
Brawn, in the same field of endeavor of wearable light emitting devices (Abstract and Fig. 1 and the apparatus 20 shown in Fig. 2) discloses OLED light sources (para. 0442) and light sources that can be in discrete locations (para. 0384).  Brawn also discloses a light output by the light emitter  of 150 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have combined the arrangement disclosed by Gardner Jr with the device disclosed by Yaras in order to obtain the benefit of protection for the device.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the light output range disclosed by Brawn with the device disclosed by Yaras , as Brawn discloses the light emitting device disclosed by Brawn can be used at other locations of the body such as bone grafts at other parts of the body (Brawn, para. 0325) with benefits to healing (Brawn, para. o325).
Re claim 22:  Yaras discloses continuous emitting of light by each of the display elements (para. 0054).
Re claim 23:  Yaras is silent with respect to the recited size range.  The size does not distinguish over the prior art of record (MPEP 2144.04 (IV)(A) Changes in size/proportion).
Re claim 24:  :  Yaras is silent with respect to the recited size range .  The size does not distinguish over the prior art of record (MPEP 2144.04 (IV)(A) Changes in size/proportion).
Re claim 30:  Yaras discloses in Fig. 1A that the segments 109 are spaced from one another.

Claims 6-7 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yaras et al (US 2016/0351104 A1)(“Yaras”) in view of Gardner Jr (US 2009/0152445 A1)  and of Brawn (US 2019/0083202 A1)(“Brawn”)  as applied to claim 1 above, and further in view of You et al (US 2014/0035960 A1)(“You”).

You, in the same field of endeavor of LED (Abstract), discloses that the FWHM can be tuned by quantum dots (para. 0024-0025).
It would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to have combined quantum dots as disclosed by You with the device disclosed by Yaras in view of Gardner and of Brawn in order to have obtained the desired FWHM of the light.


Claims 16-17  is/are rejected under 35 U.S.C. 103 as being unpatentable over Yaras et al (US 2016/0351104 A1)(“Yaras”) in view of Gardner Jr (US 2009/0152445 A1)  and of Brawn (US 2019/0083202 A1)(“Brawn”)  as applied to claim 1 above, and further in view of Xue (U S2016/0028036 A1) and of  and of So et al l(US 2012/0187295 A1)(“So”) and of  You et al (US 2014/0035960 A1)(“You”).
With respect to claims 16-17 :  Yaras in view of Gardner and of Brawn discloses the limitations of claim 1 as staed above.  Yaras in view of Gardner and of Brawn is silent with respect to quantum dots and with respect to  different peak wavelengths of light.
Xue, in the same field of endeavor of OLED devices (Abstract), discloses that quantum dots in the emitting layer function as downconversion of light (para. 0012).
So, in the same field of endeavor of quantum dots in organic light emitting devices (Abstract), discloses quantum dots for upconversion in organic emitting layers (para. 0017)
You, in the same field of endeavor of LED (Abstract), discloses that the FWHM can be tuned by quantum dots (para. 0024-0025).
.

Claims 26-27 and 40 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yaras et al (US 2016/0351104 A1)(“Yaras”) in view of Gardner Jr (US 2009/0152445 A1)   and of Brawn (US 2019/0083202 A1)(“Brawn”) as applied to claim 21 above, and further in view of You et al (US 2014/0035960 A1)(“You”).
With respect to claims 26-27 and 40:  Yaras in view of Gardner and of Brawn discloses the limitations of claim 21 as staed above.  Yaras in view of Gardner and of Brawn is silent with respect to quantum dots and with respect to  the recited values of FWHM.
You, in the same field of endeavor of LED (Abstract), discloses that the FWHM can be tuned by quantum dots (para. 0024-0025).
It would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to have combined quantum dots as disclosed by You with the device disclosed by Yaras in view of Gardner and of Brawn in order to have obtained the desired FWHM of the light.


Claims  36-37  is/are rejected under 35 U.S.C. 103 as being unpatentable over Yaras et al (US 2016/0351104 A1)(“Yaras”) in view of Gardner Jr (US 2009/0152445 A1) and of Brawn (US 2019/0083202 A1)(“Brawn”). as applied to claim 1 above, and further in view of Xue (U S2016/0028036 A1) and of  and of So et al l(US 2012/0187295 A1)(“So”) and of  You et al (US 2014/0035960 A1)(“You”).

Xue, in the same field of endeavor of OLED devices (Abstract), discloses that quantum dots in the emitting layer function as downconversion of light (para. 0012).
So, in the same field of endeavor of quantum dots in organic light emitting devices (Abstract), discloses quantum dots for upconversion in organic emitting layers (para. 0017)
You, in the same field of endeavor of LED (Abstract), discloses that the FWHM can be tuned by quantum dots (para. 0024-0025).
It would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to have combined quantum dots as disclosed by Xue and by So with the device disclosed by Yaras in view of Gardner and of Brawn in order to have obtained tuning of the properties of the emitting layer as disclosed by You.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARIDAD EVERHART whose telephone number is (571)272-1892. The examiner can normally be reached M-F 6:00 AM-4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eliseo Ramos-Feliciano can be reached on 571-272-7925. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CARIDAD EVERHART/Primary Examiner, Art Unit 2895